92 F.3d 1176
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Hurley BANKS, Jr., Plaintiff-Appellant,v.TOWN OF CULPEPER;  Ricky Allen Pinksaw, Officer for the Townof Culpeper;  Richard C. Brooking, Officer for the Town ofCulpeper;  Roscoe Ford, Sergeant for the Town of Culpeper;F.T. Gimbel, Deputy for the County of Culpeper;  UnknownNamed Agents of the Town of Culpeper;  Chris Hockman,Officer for the Town of Culpeper, Defendants-Appellees.
No. 95-1384.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 3, 1995.Decided July 23, 1996.

ARGUED:  Deborah C. Wyatt, WYATT & CARTER, Charlottesville, Virginia, for Appellant.  Neal Lawrence Walters, GILLIAM, SCOTT & KRONER, P.C., Charlottesville, Virginia, for Appellees.  ON BRIEF:  George H. Gilliam, GILLIAM, SCOTT & KRONER, P.C., Charlottesville, Virginia, for Appellees.
Before WILKINSON, Chief Judge, and WIDENER and WILLIAMS, Circuit Judges.
PER CURIAM:


1
The plaintiff, Banks, who had been told by the defendant officers to leave, and understanding that he was not to return to, the scene of a riot the officers has just quelled, nevertheless returned and refused to back off from a police car in which was an officer who had been injured in the riot and a participant in the riot who had been arrested.  One of the defendant officers ordered the plaintiff arrested, and he claims the arrest was without probable cause, accompanied by excessive force and that he had a First Amendment right to return to the scene of the riot to ask about a friend.


2
We have considered the record and the opinion of the district court and, after oral argument, find that the actions of the officers were entirely reasonable and that there is no reversible error in the decision of the district court.


3
We affirm for the reasons sufficiently expressed in the opinion of the district court.  Banks v. Town of Culpeper, 93-055-C (W.D.Va. Feb. 2, 1995).

AFFIRMED